145 F.3d 1336
2 Cal. Bankr. Ct. Rep. 40
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.In re: Charles W. BROWN; Janette Brown, Debtors,Stanley MA; Jenny Tong; Wai K. Choi, Appellants,v.Charles W. BROWN; Janette Brown, Appellees.
No. 96-56460.
United States Court of Appeals, Ninth Circuit.
May 20, 1998.

Appeal from the Ninth Circuit Bankruptcy Appellate Panel.
Before: SCHROEDER, TROTT, and FERNANDEZ, Circuit Judges.


1
MEMORANDUM*


2
Submitted May 14, 1998**

JONES and HAGAN, JJ. Presiding

3
Stanley Ma, Jenny Tong and Wai Choi, former landlords to debtors Charles and Janette Brown, appeal pro se from a decision of the Ninth Circuit Bankruptcy Appellate Panel ("BAP").  The BAP affirmed the judgment of the Bankruptcy Court that the landlords' state court judgments against the Browns are dischargeable.  For the reasons stated by the BAP, we affirm.


4
AFFIRMED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3


**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a); 9th Cir.  R. 34-4